DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Jahrling et al. USPGPUB 20130129265.
Claim 1, Jahrling (Fig. 11 – 19) discloses a method for producing a subassembly 1 (Fig. 1) for a household appliance (Abstract), said method comprising: cleaning at least one of a first rail 2 and a separate second rail 4 by a mechanical and/or chemical cleaning operation (step 118 in Fig. 11 – 17 or step 121 in Fig. 18 – 19); and subsequently connecting the first and second rails to one another so as to be able to 
Claims 8 and 9, Jahrling discloses the mechanical cleaning (step 118) operation a blasting process consisting of an ultrasound method ([0100]).

Allowable Subject Matter
Claims 2 – 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656